DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,149,607.  This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 31, 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims  1-4 of U.S. Patent No. 11,149,607 in view of Gonze et al. (US Pat. Pub. No. 2009/0074630).
Claim 1 of US Pat. No. 11,149,607 discloses substantially identical structural limitations as recited in claim 29 of instant invention except: wherein the catalytic converter is a component of a vehicle exhaust system.
However, Gonze teaches an electrically heated particulate matter filter (#104), i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell (first shell), a magnet (#35 heating elements #35 generate a magnetic field) located within the external shell, a heater (#102 heating elements) arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No. 11,149,607 by having the catalytic converter to be a component of a vehicle exhaust system, as claimed in claim 29 of instant invention, with a reasonable expectation of success, as Gonze teaches an electrically heated particulate matter filter, i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell, a magnet located within the external shell, a heater arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port, thereby effectively improving the regeneration of the particulate matter filter and improving exhaust gas conversion efficiencies (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
Claim 2 of US Pat. No. 11,149,607 discloses substantially identical structural limitations as recited in claim 31 of instant invention except: wherein the catalytic converter is a component of a vehicle exhaust system.
However, Gonze teaches an electrically heated particulate matter filter (#104), i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell (first shell), a magnet (#35 heating elements #35 generate a magnetic field) located within the external shell, a heater (#102 heating elements) arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 2 of US Pat. No. 11,149,607 by having the catalytic converter to be a component of a vehicle exhaust system, as claimed in claim 31 of instant invention, with a reasonable expectation of success, as Gonze teaches an electrically heated particulate matter filter, i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell, a magnet located within the external shell, a heater arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port, thereby effectively improving the regeneration of the particulate matter filter and improving exhaust gas conversion efficiencies (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
Claim 3 of US Pat. No. 11,149,607 discloses substantially identical structural limitations as recited in claim 33 of instant invention except: wherein the catalytic converter is a component of a vehicle exhaust system.
However, Gonze teaches an electrically heated particulate matter filter (#104), i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell (first shell), a magnet (#35 heating elements #35 generate a magnetic field) located within the external shell, a heater (#102 heating elements) arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 3 of US Pat. No. 11,149,607 by having the catalytic converter to be a component of a vehicle exhaust system, as claimed in claim 33 of instant invention, with a reasonable expectation of success, as Gonze teaches an electrically heated particulate matter filter, i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell, a magnet located within the external shell, a heater arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port, thereby effectively improving the regeneration of the particulate matter filter and improving exhaust gas conversion efficiencies (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
Claim 4 of US Pat. No. 11,149,607 discloses substantially identical structural limitations as recited in claim 35 of instant invention except: wherein the catalytic converter is a component of a vehicle exhaust system.
However, Gonze teaches an electrically heated particulate matter filter (#104), i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell (first shell), a magnet (#35 heating elements #35 generate a magnetic field) located within the external shell, a heater (#102 heating elements) arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 4 of US Pat. No. 11,149,607 by having the catalytic converter to be a component of a vehicle exhaust system, as claimed in claim 35 of instant invention, with a reasonable expectation of success, as Gonze teaches an electrically heated particulate matter filter, i.e. catalytic converter, as a component of a vehicle exhaust system, comprising an external shell, a magnet located within the external shell, a heater arranged within the internal shell that is configured to heat toxic gases and particulate matter that enter the catalytic converter through an inlet port and reduce said gases and particulate matter prior to said gases and particulate matter exiting the catalytic converter through an outlet port, thereby effectively improving the regeneration of the particulate matter filter and improving exhaust gas conversion efficiencies (see figures 1 and 2 and paragraphs [0022] and [0031]-[0032]).
Claims 30, 32, 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims  1-4 of U.S. Patent No. 11,149,607 in view of Akyildiz, S. (US Pat. Pub. No. 2002/0053283, hereinafter Akyildiz).
Claim 1 of US Pat. No. 11,149,607 contains substantially identical structural limitations as claim 30 of instant invention except: wherein the catalytic converter is coupled to a smoke stack.
However, Akyildiz teaches a magnetic pollution filter for removing pollutants from exhaust gases.  The magnetic pollution filter (#18A), i.e. catalytic converter, comprises a filter element (#10A) such as a honeycomb with a plurality of passages (#12) and housed within a housing (#20) with a gas inlet (#22) and a gas outlet (#24), a heating element installed within the housing (#20) and a plurality of magnets (#40) which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages (#12), thereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced.  As a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter.  The magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of US Pat. No, 11,149,607 by having the catalytic converter to be coupled to a smoke stack, as claimed in claim 30 of instant invention, with a reasonable expectation of success, as Akyildiz teaches a magnetic pollution filter, i.e. catalytic converter, for removing pollutants from exhaust gases comprising comprises a filter element such as a honeycomb with a plurality of passages and housed within a housing with a gas inlet and a gas outlet, a heating element installed within the housing and a plurality of magnets which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages, whereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced and as a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter, and the magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]).  
Claim 2 of US Pat. No. 11,149,607 contains substantially identical structural limitations as claim 32 of instant invention except: wherein the catalytic converter is coupled to a smoke stack.
However, Akyildiz teaches a magnetic pollution filter for removing pollutants from exhaust gases.  The magnetic pollution filter (#18A), i.e. catalytic converter, comprises a filter element (#10A) such as a honeycomb with a plurality of passages (#12) and housed within a housing (#20) with a gas inlet (#22) and a gas outlet (#24), a heating element installed within the housing (#20) and a plurality of magnets (#40) which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages (#12), thereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced.  As a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter.  The magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 2 of US Pat. No, 11,149,607 by having the catalytic converter to be coupled to a smoke stack, as claimed in claim 32 of instant invention, with a reasonable expectation of success, as Akyildiz teaches a magnetic pollution filter, i.e. catalytic converter, for removing pollutants from exhaust gases comprising comprises a filter element such as a honeycomb with a plurality of passages and housed within a housing with a gas inlet and a gas outlet, a heating element installed within the housing and a plurality of magnets which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages, whereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced and as a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter, and the magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]).  
Claim 3 of US Pat. No. 11,149,607 contains substantially identical structural limitations as claim 34 of instant invention except: wherein the catalytic converter is coupled to a smoke stack.
However, Akyildiz teaches a magnetic pollution filter for removing pollutants from exhaust gases.  The magnetic pollution filter (#18A), i.e. catalytic converter, comprises a filter element (#10A) such as a honeycomb with a plurality of passages (#12) and housed within a housing (#20) with a gas inlet (#22) and a gas outlet (#24), a heating element installed within the housing (#20) and a plurality of magnets (#40) which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages (#12), thereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced.  As a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter.  The magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 3 of US Pat. No, 11,149,607 by having the catalytic converter to be coupled to a smoke stack, as claimed in claim 34 of instant invention, with a reasonable expectation of success, as Akyildiz teaches a magnetic pollution filter, i.e. catalytic converter, for removing pollutants from exhaust gases comprising comprises a filter element such as a honeycomb with a plurality of passages and housed within a housing with a gas inlet and a gas outlet, a heating element installed within the housing and a plurality of magnets which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages, whereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced and as a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter, and the magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]).  
Claim 4 of US Pat. No. 11,149,607 contains substantially identical structural limitations as claim 36 of instant invention except: wherein the catalytic converter is coupled to a smoke stack.
However, Akyildiz teaches a magnetic pollution filter for removing pollutants from exhaust gases.  The magnetic pollution filter (#18A), i.e. catalytic converter, comprises a filter element (#10A) such as a honeycomb with a plurality of passages (#12) and housed within a housing (#20) with a gas inlet (#22) and a gas outlet (#24), a heating element installed within the housing (#20) and a plurality of magnets (#40) which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages (#12), thereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced.  As a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter.  The magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 4 of US Pat. No, 11,149,607 by having the catalytic converter to be coupled to a smoke stack, as claimed in claim 36 of instant invention, with a reasonable expectation of success, as Akyildiz teaches a magnetic pollution filter, i.e. catalytic converter, for removing pollutants from exhaust gases comprising comprises a filter element such as a honeycomb with a plurality of passages and housed within a housing with a gas inlet and a gas outlet, a heating element installed within the housing and a plurality of magnets which can generate magnetic fields that can be parallel or transversal to the longitudinal axis of the housing and the flow of gases through the passages, whereby subjecting the exhaust gases with pollutants to heat and magnetic field which cause the pollutants to burn or otherwise be eliminated or at least reduced and as a result, the gases exiting from the magnetic filter have much lower level of pollutants than the gases entering the filter, and the magnetic filter presented herein can be used in various industries and fields of applications associated with the generation of exhaust gases leaden with pollutants, such as motor vehicles and other apparatus having an internal combustion engine, including outboard and inboard motor boats, lawn mowers as well as other apparatus and plants such as apparatus with diesel engines, smoke stacks, coal, oil and other fossil fuel burners, incinerators etc. (see figure 5 and paragraphs [0026]-[0028]).  

Examiner’s Comments
In regards to Claims 15-36, no art rejection has been made for these claims.  These have only been rejected under Statutory and Non-Statutory Double Patenting Rejection as explained in the above office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759